ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
A-Vet Roofing & Construction, LLC             )      ASBCA No. 62318
                                              )
Under Contract No. N40085-16-C-7708           )

APPEARANCE FOR THE APPELLANT:                        Mr. Bobby L. Gregory
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jens en, Esq.
                                                      Navy Chief Trial Attorney
                                                     Colleen M. Shook, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The Board docketed this appeal on December 26, 2019. By motion received
January 14, 2020, prior to filing its complaint, appellant requested to withdraw the appeal.
The government does not object. Accordingly, this appeal is dismissed from the Board's
docket without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA ,r 35,343
at 173,464.

      Dated: January 28, 2020




                                                  J\.dmi 1strative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62318, Appeal of A-Vet Roofing &
Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLAK. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals